Title: To Thomas Jefferson from Eben French, 29 October 1804
From: French, Eben
To: Jefferson, Thomas


               
                  Honored & Respected Sir,
                  
                  Boston, Oct. 29, 1804.
               
               You will forgive an illiterate youth, whose ambition, perhaps, may lead him beyond the steps of modesty;—in asking of you a favor which perhaps, may never be in his power to repay. I was the son of a poor, though respectable tradesman in this town, who has long since paid the debt of nature. As my mother had naught to depend on except that which she earned by her daily labor, two brothers of us, out of four, fell into the hands of an uncle, an honest upright, man, who has been a father to us, and did his means accord with his will, I should have no occasion, Sir, of addressing you, at this time.
               My mind was ever bent on a classical education, & since I have commenced my apprenticeship, which is now three years since I have had a more ardend wish than ever to obtain that education. Of all my friends not one possesses the power to assist me.—Could I find a benefactor, my eyes should never be closed in sleep until a prayer was addressed to God for his welfare & prosperity.—And gratitude towards my benefactor should ever be a predominent feature in my character.
               I have made bold Sir, to address you, hoping I shall give no offence;—and if you can find in your heart, a wish to assist a youth to obtain that, which fortune has denied him—He will ever conceive himself your debtor, even should it lay in his power at any future period to repay you to the utmost farthing. 
               I am Sir, with Respect Your Excellency’s Most Obedient Humble Servant
               
                  
                     Eben French.
                  
               
               
                  P.S. Condescend to return an answer and confer a favor, which shall never be erased from my memory.
               
            